ORDER
PER CURIAM.
Having reviewed the briefs of the parties and the record on appeal, we conclude the trial did not err. An extended opinion would serve no jurisprudential purpose. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).
Defendant, Shelton Reed, appeals a judgment entered upon a jury verdict finding him guilty of second degree assault in violation of section 565.060, RSMo 2000 and felony stealing in violation of section 570.030, RSMo 2000. He argues the trial court erred in not admitting evidence that a witness for the State had a criminal charge and a claim of probation violation pending at the time of trial.